Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under 37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Election/Restrictions
The Office notes that a restriction has not been required at this time.  The different embodiments are merely obvious variants of one another.  The above obviousness will be present during prosecution. For example, the Office notes that courts have established at least the following:  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of a device because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of an element (such as a connection) because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant provides “A plate having multiple detachable sections and lids…detachably…detachably”.  Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements that permit the above function of detaching.  Claims 4-10 is/are rejected as being dependent on the above rejected claim(s).
In claim 1, Applicant provides “A plate having multiple detachable sections and lids, comprising…”.  Applicant has failed to make clear as to whether lids refers to plate, sections, or lids.  Claims 2-10 is/are rejected as being dependent on the above rejected claim(s).
Applicant provides “sections…first section…second section…third section” in claim 1. Applicant has failed to make clear if the first, second, and third are part of “sections”.  Claims 2-10 is/are rejected as being dependent on the above rejected claim(s).
Applicant provides “lids...wherein each section has a lid” in claim 1.  Similar to the above, Applicant has failed to make clear if a lid is the same as lids.  Claims 2-10 is/are rejected as being dependent on the above rejected claim(s).
In claim 1, Applicant provides “than those”.  Applicant has to provide as to what Applicant intends (i.e. bigger than a volume of the second section and also bigger than a volume of the third section).  Claims 2-10 is/are rejected as being dependent on the above rejected claim(s).
In claim 8, Applicant has failed to make clear as to what “further has” refers to (i.e. plate, section, lid, etc.)
Claim 8 recites the limitation "the periphery”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, Applicant has failed to make clear as to what “further resembles” refers to (i.e. plate, section, lid, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (D489579) in view of Troy (3374917)
The Office notes the 112 rejections above.  Nevertheless, Wright discloses:
1. A plate having multiple sections and lids (fig 1-7), comprising: a first section (bottom section shown in fig 2, of which is also the largest of the three sections); a second section horizontally coupled to the first section (top left section of first section shown in fig 2); a third section horizontally coupled to the first section and the second section (top right section of first section in fig 2, and also attached to second section as in fig 2); and wherein the first section has a size and a volume that are substantially bigger than those of the second and third sections (as shown by sizes in fig 2), and the second and third sections have the same shape, size and volume (as shown by sizes in fig 2), and wherein each section has a lid (as shown in fig 1 with lids on top of each section) with the exception of the following which is disclosed by Troy: Detachable (the Office notes the 112 rejection with respect to omit essential elements; nevertheless, Troy provides containers for food and also discloses a detachable function provided by connectors between each food section and also discloses at an angle, such as a 90 degree angle with respect to each side of a connector including slots, whereby slots are vertical based on perspective such as vertical perspective provided in fig 10, 11 with slot F and another connector at M adjacent thereto).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wright in view of Troy (by providing the above connectors between sections) in order to provide a detachable function of which provides known benefits of independent usage as well as independent cleaning as necessary.

The Combined Reference discloses:

2. The plate of claim 1, wherein the first section, the second section and the third section are detachably coupled to one another using one or more connectors (See the above already provided with respect to Tory).
3. The plate of claim 2, wherein the one or more connectors comprise vertical slots protruding from a wall of each of the first, second and third section at an angle (See the above already provided with respect to Tory).

4. The plate of claim 1, wherein the first section, the second section and the third section are detached from one another (See the above already provided with respect to Tory).

5. The plate of claim 1, wherein the lids of the first section, the second section and the third section are permanently coupled to one another (if the user does not remove the elements from one another, then the elements are permanently coupled; further, the Office notes that Applicant has already provided that the sections are detachable in claim 1).

6. The plate of claim 1, wherein the lids of the first section, the second section and the third section open and close independently (Each of the lids of Wright are independent of one another and therefore function to close and open separate from the other).

8. The plate of claim 1 further has a substantially curved shape at the periphery (curve of Wright as shown in fig 2 along the edge of the device).

9. The plate of claim 1 further resembles a head of an animal (As shown in fig 2; the Office note that Merriam Webster defines “resemble” as to represent as like, and the shape as in fig 2 is in the shape of fig 2 represents a head of animal, such as with eyes, ears, nose, mouth and therefore by definition also resembles such).
10. The plate of claim 9, wherein the lids of the first section, the second section and the third section comprise a design resembling a head of an animal (As shown in fig 2; the Office note that Merriam Webster defines “resemble” as to represent as like, and the shape as in fig 2 is in the shape of fig 2 represents a head of animal, such as with eyes, ears, nose, mouth and therefore by definition also resembles such).
In claim 7, with respect to the height of the plate is 3.81 cm, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of plate such as the height depending on the type of contents the user wants to contain as well as the quantity of contents. Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anzalone (D703486) discloses similar art that resembles a head of an animal as well as detachable sections and Nageli (5353985) disclose related art to resembling a head as well as sections and lids. All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under 37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735